Trust for Advised Portfolios c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 May 13, 2014 FILED VIA EDGAR Ms. Valerie Lithotomos U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Trust for Advised Portfolios (the “Trust”) File Nos.: 333-108394 and 811-21422 Dear Ms.Lithotomas: The Trust respectfully requests, pursuant to Rule 461 under Securities Act of 1933, that Pre-Effective Amendment No.1 to the Registration Statement filed on FormN-14 on Tuesday May 13, 2014, on behalf of the Sound Point Floating Rate Income Fund, be accelerated to become effective on Wednesday, May 14, 2014. Pursuant to Rule 461(a) under the 1933 Act, attached is a separate letter from Quasar Distributors, LLC, the Trust’s principal underwriter, requesting that effectiveness of Pre-Effective Amendment No.1 be accelerated to Wednesday, May 14, 2014. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. Secretary Trust for Advised Portfolios Enclosures Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI 53202 May 13, 2014 FILED VIA EDGAR Ms. Valerie Lithotomos U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Trust for Advised Portfolios (the “Trust”) File Nos.: 333-108394 and 811-21422 Dear Ms. Lithotomas: As the principal underwriter of the Trust and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, we request that effectiveness of Pre-Effective Amendment No.1 to the Registration Statement filed on FormN-14 on Tuesday, May 13, 2014, on behalf of the Sound Point Floating Rate Income Fund, be accelerated to become effective on Wednesday, May 14, 2014. Very truly yours, QUASAR DISTRIBUTORS, LLC /s/James R. Schoenike James R. Schoenike President
